NOT DESIGNATED FOR PUBLICATION

                                           No. 122,382

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                       MILES J. TAYLOR,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Miami District Court; AMY L. HARTH, judge. Opinion filed September 4, 2020.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2019 Supp. 21-6820(g) and (h).


Before GREEN, P.J., ATCHESON and BRUNS, JJ.


       PER CURIAM: Miles J. Taylor appeals from the district court's decision revoking
his probation and ordering him to serve his underlying prison sentence. In this appeal,
Taylor contends that the district court abused its discretion in revoking his probation after
multiple violations and in imposing his underlying sentence. We granted Taylor's motion
for summary disposition under Supreme Court Rule 7.041A (2020 Kan. St. Ct. R. 47).
Based on our review of the record, we do not find that the district court abused its
discretion. Thus, we affirm the district court's decision.




                                                 1
                                           FACTS

       On March 28, 2013, Taylor pled guilty to one count of forgery. The district court
subsequently sentenced Taylor to 12 months' imprisonment suspended to probation for 18
months. Over the next few years, Taylor violated the conditions of his probation on five
separate occasions. After the first four probation revocations, the district court reinstated
and extended Taylor's probation on each occasion. The district court also ordered Taylor
to serve 30-day jail sanctions on two different occasions.


       At a probation revocation hearing held on December 12, 2019, Taylor admitted
that he had once again violated probation. On this occasion, Taylor stipulated to failing to
meet with his intensive supervision officer (ISO) and failing to make payments as
required. Because Taylor continually failed to comply with the terms of his probation
after being given multiple opportunities to do so, the district court revoked his probation
and ordered him to serve his underlying sentence.


       Thereafter, Taylor filed a timely notice of appeal.


                                         ANALYSIS

       On appeal, Taylor contends that the district court abused its discretion when it
revoked his probation and reinstated his underlying sentence. At his fifth and final
probation revocation hearing, Taylor's counsel claimed that his client had been unable to
make all of the payments in the case because he was on parole in another case and was in
school. Taylor also claimed that he failed to meet with his ISO as directed because
transportation was a problem for him. As such, Taylor argues that the district court
abused its discretion by failing to give him another chance at probation.




                                              2
       K.S.A. 2019 Supp. 22-3716 governs the procedure for revoking a defendant's
probation. Once a district court has determined by a preponderance of the evidence that a
defendant has violated the conditions of his or her probation, the decision to revoke
probation rests in the sound discretion of the district court. See State v. Skolaut, 286 Kan.
219, 227-28, 182 P.3d 1231 (2008); State v. Reeves, 54 Kan. App. 2d 644, 648, 403 P.3d
655 (2017). Judicial discretion is abused when no reasonable person would have taken
the action of the district court because it was arbitrary, fanciful or unreasonable; or when
the action was based on an error of law or an error of fact. State v. Ingham, 308 Kan.
1466, 1469, 430 P.3d 931 (2018). The defendant—in this case Taylor—bears the burden
of showing such abuse of discretion. State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430
(2018).


       A district court's decision to revoke probation typically involves two distinct steps:
(1) a retrospective factual question whether the probationer has violated a condition of
probation; and (2) a discretionary determination by the sentencing authority whether
violation of a condition warrants revocation of probation. State v. Horton, 308 Kan. 757,
761, 423 P.3d 548 (2018). Here, Taylor stipulated to violating the terms of his probation,
so we turn to the second step.


       A review of the record reveals that the district court previously revoked and
reinstated Taylor's probation on four occasions. In addition, the district court had
imposed intermediate sanctions on two prior occasions. As such, we find that the district
court gave Taylor numerous opportunities to comply with the terms of his probation but
he failed to do so. As such, we conclude that the district court did not abuse its discretion
in revoking Taylor's probation or in requiring him to serve his underlying sentence.
Under these circumstances, the district court acted within its discretion. See Skolaut, 286
Kan. at 227-29.




                                              3
       In summary, we find the district court's decision to revoke Taylor's probation and
to require him to serve his underlying sentences to be reasonable. Likewise, we do not
find that the district court made an error of law or fact. Accordingly, we conclude that the
district court did not abuse its discretion, and we affirm its decision.


       Affirmed.




                                              4